Exhibit 10.21

 

TRANSITION SERVICES AGREEMENT—MOTOROLA SERVICES

 

This TRANSITION SERVICES AGREEMENT—MOTOROLA SERVICES (this “Agreement”) is
entered into this 4th day of April, 2004 by and between Motorola, Inc., a
Delaware corporation (“Motorola”) and Freescale Semiconductor, Inc., a Delaware
corporation (“Freescale”).

 

RECITALS

 

A.  Pursuant to that certain Master Separation and Distribution Agreement dated
April     , 2004, by and between Motorola and Freescale (the “Separation
Agreement”), the Parties have agreed to separate the businesses and operations
conducted by the Semiconductor Products Sector (“SPS”) of Motorola and its
Affiliates from the remainder of Motorola. Motorola and Freescale are sometimes
referred to herein as a “Party” and collectively as the “Parties.” Capitalized
terms used herein and not otherwise defined herein have the meanings given to
such terms in the Separation Agreement.

 

B.  In connection therewith, Freescale desires that Motorola and/or its
Affiliates provide Freescale and/or its Affiliates (collectively, the
“Company”), as applicable, with certain transition services with respect to the
operation of the Company following the Effective Date, as more fully set forth
herein.

 

NOW, THEREFORE, in consideration of the promises and covenants set forth herein
and other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, Motorola and Freescale each hereby agree as follows:

 

AGREEMENT

 

1. Transition Services. During the term of this Agreement as set forth in
Section 4, Motorola shall provide, or shall cause one or more of its Affiliates
or third parties to provide, to Freescale and/or its Affiliates, as applicable,
upon the terms and subject to the conditions hereof, the services more
particularly described on Annex A (each service, a “Transition Service” and
collectively, the “Transition Services”). Motorola and Freescale may, by mutual
written consent, amend the Transition Services to include other services in
exchange for additional fees (“Additional Services”). Freescale shall and shall
cause its Affiliates to, if applicable, adhere to any conditions or policies
applicable to its use of the Transition Services as set forth in this Agreement
or in Annex A.

 

2. Level of Transition Services.

 

(a) Unless otherwise specifically set forth in Annex A, Motorola will perform
the Transition Services in the manner and at a level of service substantially
similar to that provided by Motorola to SPS during the period immediately prior
to the date hereof;



--------------------------------------------------------------------------------

provided, however, that nothing in this Agreement will require Motorola to favor
the Company over its other business operations.

 

(b) Unless otherwise specifically set forth in Annex A, it is the intention of
Freescale and Motorola that the Company’s use of any Transition Service shall
not be substantially greater than the level of use required by SPS immediately
prior to date hereof. In no event will the Company be entitled to any new
service or to substantially increase its use of any of the Transition Services
above that level of use without the prior written consent of Motorola; provided,
however that if Motorola consents to such an increase, Motorola shall be
entitled to a pro rata increase in fees.

 

3. No Obligation to Continue to Use Services; Partial Termination. The Company
will have no obligation to continue to use any of the Transition Services and
Freescale may terminate any Transition Service by giving Motorola not less than
thirty (30) days’ prior written notice of its desire to terminate any Transition
Service. To the extent possible, Freescale will give such notice at the
beginning of a fiscal month to terminate the service as of the beginning of the
next fiscal month to avoid the need to prorate any monthly payment charges. As
soon as reasonably practicable following receipt of any such notice, Motorola
shall advise Freescale as to whether termination of such Transition Service will
(a) require the termination or partial termination of, or otherwise affect the
provision of, certain other Transition Services, or (b) result in any early
termination costs, including those related to third party providers. If either
will be the case, Freescale may withdraw its termination notice within five (5)
business days. If Freescale does not withdraw the termination within such
period, such termination shall be final. Upon such termination, Freescale’s
obligation to pay for such Transition Service(s), if any, shall terminate, and
Motorola shall cease, or cause its Affiliates or third party providers to cease,
providing the terminated Transition Service(s), both subject to the terms of
Section 4(c); provided, however, that Freescale shall reimburse Motorola for the
reasonable termination costs actually incurred by Motorola resulting from
Freescale’s early termination of such Transition Services, including those owed
to third party providers. Motorola will use commercially reasonable efforts to
mitigate such termination costs.

 

4. Term and Termination.

 

(a) Subject to Section 3, the term of this Agreement shall commence on the date
hereof and continue with respect to each of the Transition Services for the term
thereof as set forth in Annex A; the last date in each such term being referred
to herein as a “Service Termination Date” for each such Transition Service.

 

(b) Notwithstanding the foregoing, this Agreement may be terminated upon the
earliest to occur of the following (each, a “Termination Date”): (i) by
Motorola, immediately by giving written notice to Freescale if Freescale
breaches or is in default of any payment obligation, which default is capable of
being cured, and such breach or default has not been cured within thirty (30)
days after Freescale’s receipt of notice of such a breach or default from
Motorola; (ii) by Freescale as to any particular Transition Service pursuant to
Section 3; and (iii) by Motorola or Freescale, automatically upon the occurrence
of the last of the Service Termination Dates.

 

2



--------------------------------------------------------------------------------

(c) Immediately following the Termination Date, Motorola shall cease, or cause
its Affiliates or third party providers to cease, providing the Transition
Services, and Freescale shall promptly pay or cause its Affiliates to promptly
pay all fees accrued pursuant to Section 6 but unpaid to Motorola. The terms and
conditions of this Agreement that, by their terms, require performance following
the termination or expiration of this Agreement shall survive such termination
or expiration.

 

5. General Intent. The Company shall use commercially reasonable efforts to end
its use of the Transition Services as soon as reasonably possible and (unless
the Parties otherwise agree) in all events to end such use with respect to each
Transition Service not later than the applicable Service Termination Date.

 

6. Fees.

 

(a) Consideration. As consideration for the Transition Services, Freescale will
pay to Motorola (or will cause its Affiliates to pay to Motorola or Motorola’s
Affiliates, as applicable) the amount specified for each Transition Service as
set forth in Annex A on a monthly basis except (i) as otherwise specified in
Annex A with respect to a particular Transition Service, (ii) for Tigers
purchases, Web Money reimbursements, other “normal” department charges which
will result in a cash disbursement made by Motorola or its Affiliates on behalf
of Freescale or its Affiliates, reimbursement shall be made as described in
clause (b) below            , and (iii) Motorola and its Affiliates, as
applicable, shall be entitled to charge Freescale or its Affiliates, as
applicable, for any VAT or similar charges that they are legally required to
charge on such amounts. Unless the parties otherwise agree, any amounts charged
to Freescale’s Affiliates outside of the United States will be billed and paid
in the local currency of the entity providing the Transition Services; provided
that such payments are made within such country. Unless the parties otherwise
agree, if payments are to be made between legal entities not within the same
country, such amounts will be billed and paid in U.S. dollars. To the extent
necessary, local currency conversion will be based on the P&L rate for the
current month. The Transition Services to be provided by third parties will be
charged to the Company at no higher cost than the actual payments made by
Motorola to third party providers for providing such Transition Services. All
charges based on a monthly or other time basis will be pro rated based on actual
days elapsed during the period of service. Upon the termination of any
Transition Service in accordance with and subject to, Sections 3 or Section 4
above, the consideration to be paid under this Section 6 will be the accrued pro
rated daily fees payable under this Section 6 except in cases where Motorola or
its Affiliate has already procured and pre-paid for the services of a third
party provider.

 

(b) Invoices. On the last Friday of each fiscal month, each of Motorola and each
of its Affiliates providing Transition Services will submit one invoice to each
of Freescale and each of its Affiliates receiving Transition Services for all
Transition Services provided to the Company during such fiscal month pursuant to
this Agreement. Notwithstanding the foregoing, for items described in clause
(a)(ii) above, each of Motorola and each of its Affiliates shall submit a weekly
invoice to each of Freescale and each of its Affiliates for the amount subject
to reimbursement and the related VAT. The invoices shall break out the amount
for each type of Transition Service or amounts subject to reimbursement.
Motorola will

 

3



--------------------------------------------------------------------------------

provide documentation supporting any amounts invoiced pursuant to this Section 6
as Freescale may from time to time reasonably request, including, without
limitation, detail with respect to any third party billing information relating
to the Transition Services provided under this Agreement.

 

(c) Time of Payment. Except as provided in clause (a) above, Freescale will pay
and will cause each of its Affiliates to pay all amounts due pursuant to this
Agreement (ii) within thirty (30) days after receipt of each such invoice
hereunder for the Transition Services and (ii) within forty-five (45) days after
receipt of each such invoice hereunder for the amounts subject to reimbursement;
provided that in the event that Freescale, in good faith and upon reasonable
grounds, questions any invoiced item, payment of that item may be made only
after resolution of such question.

 

7. Personnel.

 

(a) Right to Designate and Change Personnel. Motorola will make available such
personnel as will be required to provide the Transition Services described in
Annex A. Motorola will have the right to designate which personnel it will
assign to perform the Transition Services. Motorola also will have the right to
remove and replace any such personnel at any time or designate any of its
Affiliates or a third-party provider at any time to perform the Transition
Services; provided, however, that Motorola will use its commercially reasonable
efforts to limit the disruption to the Company in the transition of the
Transition Services to different personnel or a third party. In the event that
personnel with the designated level of experience are not then employed by
Motorola, Motorola will substitute such personnel or third party personnel
having an adequate level of experience; provided, however, that Motorola will
have no obligation to retain any individual employee for the sole purpose of
providing the applicable Transition Services.

 

(b) Financial Responsibility for Motorola Personnel. Motorola will pay for all
personnel expenses, including wages, of its employees performing the Transition
Services. Any request by the Company for travel by any Motorola employee will be
considered and treated as a request for Additional Services pursuant to Section
1 and the costs of such travel shall be charged to the Company as additional
fees.

 

(c) Motorola Manager. During the term of this Agreement, Motorola will appoint
one of its employees (the “Motorola Manager”) who will have overall
responsibility for managing and coordinating the delivery of the Transition
Services and one of its employees for each category of service. The Motorola
Manager and each of the sub-managers will coordinate and consult with the
Freescale Manager (as defined in Section 7(d)) and each of the Freescale
sub-managers. Motorola may, at its discretion, select other individuals to serve
in these capacities during the term of this Agreement.

 

(d) Freescale Manager. During the term of this Agreement, Freescale will appoint
one of its employees (the “Freescale Manager”) who will have overall
responsibility for managing and coordinating the delivery of the Transition
Services and one of its employees for each category of service. The Freescale
Manager and each of the Freescale sub-managers will

 

4



--------------------------------------------------------------------------------

coordinate and consult with the Motorola Manager and each of the Motorola
sub-managers. Freescale may, at its discretion, select other individuals to
serve in these capacities during the term of this Agreement.

 

8. Proprietary Rights; Software.

 

(a) Third-Party Software. In addition to the consideration set forth elsewhere
herein, Freescale shall also pay any amounts that are required to be paid to any
licensors of software that is used by Motorola in connection with the provision
of any Transition Services hereunder, and any amounts that are required to be
paid to any such licensors to obtain the consent of such licensors to allow
Motorola to provide any of the Transition Services hereunder. Subject to the
immediately preceding sentence and the terms of the Separation Agreement,
Motorola will use commercially reasonable efforts to obtain any consent that may
be required from such licensors in order to provide any of the Transition
Services hereunder.

 

(b) Motorola Software. Any software, development tools, know-how, methodologies,
processes, technologies or algorithms owned by Motorola or its Affiliates and
which may during the term of this Agreement be operated or used by Motorola or
its Affiliates in connection with the performance of the Transition Services
hereunder will remain the property of Motorola or its Affiliates, as the case
may be, and the Company will have no rights or interests therein, except as may
otherwise be set forth in the Intellectual Property License Agreement and/or the
Separation Agreement.

 

(c) Use of Trademarks. Neither Motorola nor the Company will use or have any
rights to the trademarks or service marks of the other without prior written
consent to such use other than as provided for in the Intellectual Property
License Agreement. To the extent that such consent is granted, use of such
trademarks or service marks shall be in accordance with the guidelines set forth
by the Party owning such trademarks or service marks with all proper indicia of
ownership, including those set forth in the Intellectual Property License
Agreement.

 

9. IT Services.

 

(a) While using any data processing or communications services of Motorola
(whether or not identified in this Annex A), Freescale shall and shall cause
each of its Affiliates to, adhere in all respects to Motorola’s corporate
information policies (including policies with respect to protection of
proprietary information, data privacy and other policies regarding the use of
computing resources) as in effect from time to time.

 

(b) The Company’s employees may continue to have access to the Motorola Intranet
and associated computer applications if they meet the following criteria: (1)
such employee is listed in the Freescale LDAP/”core directory” or any updates
thereto and a current list of these employees is available online in a database
accessible by Motorola staff and Freescale staff, and a documented process is in
place for notification to Motorola of all voluntary and involuntary separations;
(2) the Company has a legitimate business need to access resources on the
Motorola Intranet during the term of this Agreement; and (3) the Company
employee is bound by a non-disclosure agreement or other binding confidentiality
obligations for the benefit

 

5



--------------------------------------------------------------------------------

of Motorola. The Company’s employee computer and system accounts on the Motorola
Intranet that are not required for the transition must be locked. The Company’s
employees that are connected to the Motorola Intranet must continue to adhere in
all respects to the security requirements documented in the ISO17799+, SOP E-60,
the protection of proprietary information and SOP-E-62, Appropriate Use of
Computer Resources and SOP E-69, Global Data Protection/Privacy Policy or any
successor or additional requirements that are provided to Freescale. Freescale
shall, and shall cause each of its Affiliates to adhere in particular to
security standards for requiring current antivirus protection active at all
times, strong access control for all computer access, no sharing of passwords,
no dual connections to the Motorola network and the Internet or other entity
networks, and compliance to the requirements for protection of Motorola
confidential proprietary information and intellectual assets/property. ISO17799+
must be followed when connecting the Motorola Intranet to the Company’s network
or other non-Motorola networks and all external connections to the Motorola
network require the review and the written approval of Motorola information
protection services. Computing assets connected to the Motorola network are
subject to monitoring by intrusion detection instrumentation and are subject to
routine vulnerability assessment scans which may occur during connect time.

 

(c) Freescale and Motorola will jointly develop mutually acceptable systems
conversion plans as soon as reasonably practicable. If necessary to facilitate
such conversion, Motorola agrees to use commercially reasonable efforts to
assist Freescale to meet the mutually agreed upon milestones, timelines and
resource requirements identified in the final detailed systems conversion plan.
Following this process, the plan will be considered firm and will be used by
both Motorola and Freescale to synchronize their own related project efforts.
Costs incurred by Motorola in connection with facilitating such conversion will
be considered and treated as a request for Additional Services pursuant to
Section 1. Any schedule modifications occurring after the plan is firm will
require joint approval by Freescale and Motorola, such approval not to be
unreasonably withheld.

 

(d) If the Company increases its use of Motorola’s CPU and network systems and
such increased use contributes to the need for Motorola to purchase additional
computing capacity that Motorola will not utilize after final separation,
Freescale will be financially responsible for that computing capacity. Motorola
will use commercially reasonable efforts to notify Freescale in advance of
capacity issues to allow Freescale to respond and possibly discontinue use of
certain Motorola systems in advance of any additional purchases. Historic usage
for the second half of 2003 will serve as the basis from which to measure
increases in usage. The need for purchasing additional computing capacity will
be subject to the mutual agreement of Motorola and Freescale.

 

10. No Warranty; Limitation of Liability; Relationship of Parties.

 

(a) No Warranty. Motorola and Freescale both acknowledge and agree that, except
as provided in Section 2.2(a), Motorola has agreed to provide the Transition
Services hereunder as an accommodation to the Company and that Motorola makes no
representations or warranties whatsoever, whether express or implied by statute
or otherwise, with respect to the Transition Services or any other matters
relating to or arising out of this Agreement.

 

6



--------------------------------------------------------------------------------

(b) Limitation of Liability and Indemnification.

 

(i) NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT TO THE CONTRARY, IN NO
EVENT WILL EITHER PARTY OR ANY OF ITS AFFILIATES BE LIABLE FOR ANY SPECIAL,
INCIDENTAL, INDIRECT, COLLATERAL, CONSEQUENTIAL OR PUNITIVE DAMAGES OR LOST
PROFITS, HOWEVER CAUSED AND ON ANY THEORY OF LIABILITY, IN CONNECTION WITH ANY
CLAIMS, LOSSES, DAMAGES OR INJURIES ARISING HEREUNDER, INCLUDING ANNEXES,
SCHEDULES OR EXHIBITS HERETO.

(ii) Except insofar as the claim, demand, suit or recovery relate to Motorola’s
breach of this Agreement or Motorola’s gross negligence, bad faith or
intentional misconduct, and notwithstanding anything to the contrary and without
limiting the Parties’ indemnification rights set forth in the Separation
Agreement, Freescale shall and shall cause its Affiliates to indemnify and hold
harmless Motorola and its Affiliates, and their respective Representatives
(collectively, the “Indemnified Party”) from and against any Damages which the
Indemnified Party may sustain or incur by reason of any claim, demand, suit or
recovery by any person or entity resulting from acts or omissions committed by
Motorola in providing the Transition Services pursuant to instructions from
Freescale with respect to such Transition Services.

 

(c) Relationship of the Parties. Each Party is and will remain at all times an
independent contractor of the other Party in the performance of all Transition
Services hereunder. In all matters relating to this Agreement, each Party will
be solely responsible for the acts of its employees and agents, and employees or
agents of one Party shall not be considered employees or agents of the other
Party. Except as otherwise provided herein, no Party will have any right, power
or authority to create any obligation, express or implied, on behalf of any
other Party nor shall either Party act or represent or hold itself out as having
authority to act as an agent or partner of the other Party, or in any way bind
or commit the other Party to any obligations. Nothing in this Agreement is
intended to create or constitute a joint venture, partnership, agency, trust or
other association of any kind between the Parties or persons referred to herein
and each Party shall be responsible only for its respective obligations as set
forth in this Agreement.

 

(d) Compliance with Laws. Each Party will comply with all applicable laws,
rules, ordinances and regulations of any governmental entity or regulatory
agency governing the Transition Services to be provided hereunder. No Party will
take any action in violation of any applicable law, rule, ordinance or
regulation that could result in liability being imposed on the other Party.

 

11. General.

 

(a) Binding Effect and Assignment. This Agreement binds and benefits the Parties
and their respective successors and assigns. Neither Party may assign any of its
rights or delegate any of its obligations under this Agreement without the
written consent of the other Party, which consent may be withheld in such
Party’s sole and absolute discretion and any

 

7



--------------------------------------------------------------------------------

assignment or attempted assignment in violation of the foregoing shall be null
and void; provided, however, that, subject to Section 7(a), Motorola may
delegate its duties hereunder to such Affiliates or third parties as may be
qualified to provide the Transition Services; and provided further, that
Motorola may assign this Agreement in connection with a merger transaction in
which Motorola is not the surviving entity or the same of all or substantially
all of its assets.

 

(b) Entire Agreement; Amendments. This Agreement and Annex A constitutes the
final agreement between the Parties, and is the complete and exclusive statement
of the Parties’ agreement on the matters contained herein. All prior and
contemporaneous negotiations and agreements between the Parties with respect to
the matters contained herein are superseded by this Agreement and Annex A. The
Parties may amend this Agreement and Annex A only by a written agreement signed
by each Party to be bound by the amendment and that identifies itself as an
amendment to this Agreement or Annex A. Annex A may be amended to add Additional
Services and to change the terms of any existing Transition by written consent
of the Motorola and Freescale working group leads with respect to the particular
service area for which they are responsible, subject to legal and accounting
review.

 

(c) Force Majeure. In the event that Motorola is delayed in or prevented from
performing its obligations under this Agreement, in whole or in part, due to an
act of God, fire, flood, storm, explosion, civil disorder, strike, lockout or
other labor trouble, material shortages of utilities, facilities, labor,
materials or equipment, delay in transportation, breakdown or accident, any law,
order, proclamation, regulation, ordinance, demand or requirement of any
governmental authority, riot, war, acts of terror, rebellion, or other cause
beyond the control of Motorola (each a “Force Majeure Event”), then upon written
notice to Freescale, (i) the affected provisions and/or other requirements of
this Agreement shall be suspended to the extent necessary during the period of
such disability, (ii) Motorola shall have the right to apportion its services in
an equitable manner to all users and (iii) Motorola shall have no liability to
the Company or any other party in connection therewith. Motorola shall resume
full performance of this Agreement as soon as reasonably practicable following
the conclusion of the Force Majeure Event.

 

(d) Construction of Agreement.

 

(i) Where this Agreement or Annex A states that a Party “will” or “shall”
perform in some manner or otherwise act or omit to act, it means that the Party
is legally obligated to do so in accordance with this Agreement or Annex A.

 

(ii) The captions, titles and headings included in this Agreement and Annex A
are for convenience only, and do not affect this Agreement’s or Annex A’s
construction or interpretation. When a reference is made in this Agreement to an
Article or a Section, annex, exhibit or schedule, such reference will be to an
Article or Section of, or a annex, exhibit or schedule to, this Agreement unless
otherwise indicated.

 

8



--------------------------------------------------------------------------------

(iii) This Agreement is for the sole benefit of the Parties hereto and do not,
and are not intended to, confer any rights or remedies in favor of any Person
(including any employee or stockholder of Motorola or Freescale) other than the
Parties signing this Agreement.

 

(iv) The words “including,” “includes,” or “include” are to be read as listing
non-exclusive examples of the matters referred to, whether or not words such as
“without limitation” or “but not limited to” are used in each instance.

 

(v) Any reference in this Agreement or Annex A to the singular includes the
plural where appropriate. Any reference in this Agreement or Annex A to the
masculine, feminine or neuter gender includes the other genders where
appropriate.

 

(vi) Unless otherwise specified, all references in this Agreement or Annex A to
“dollars” or “$” means United States Dollars.

 

(e) Severability. If any provision of this Agreement is determined to be
invalid, illegal or unenforceable, the remaining provisions of this Agreement
remain in full force, if the essential terms and conditions of this Agreement
for each Party remain valid, binding and enforceable.

 

(f) Counterparts. The Parties may execute this Agreement in multiple
counterparts, each of which constitutes an original as against the Party that
signed it, and all of which together constitute one agreement. The signatures of
both Parties need not appear on the same counterpart. The delivery of signed
counterparts by facsimile or email transmission that includes a copy of the
sending Party’s signature is as effective as signing and delivering the
counterpart in person.

 

(g) Notices. Each Party giving any notice required or permitted under this
Agreement will give the notice in writing and use one of the following methods
of delivery to the Party to be notified, at the address set forth below or
another address of which the sending Party has been notified in accordance with
this Section 11(g): (a) personal delivery; (b) facsimile or telecopy
transmission with a reasonable method of confirming transmission; (c) commercial
overnight courier with a reasonable method of confirming delivery; or (d)
pre-paid, United States of America certified or registered mail, return receipt
requested. Notice to a Party is effective for purposes of this Agreement only if
given as provided in this Section 11(g) and shall be deemed given on the date
that the intended addressee actually receives the notice.

 

If to Motorola:    with a copy to:

Motorola, Inc.

1303 East Algonquin Road

Schaumburg, Illinois 60196

Attention: Chief Financial Officer

Facsimile:

  

Motorola, Inc.

1303 East Algonquin Road

Schaumburg, Illinois 60196

Attention: General Counsel

Facsimile:

 

And

 

9



--------------------------------------------------------------------------------

    

Motorola, Inc.

1500 W. Dundee

Arlington Heights, Illinois 60004

Attention: 

Facsimile:

If to Freescale:    with a copy to:

Freescale Semiconductor, Inc.

6501 William Cannon Drive

Austin, Texas 78737

Attention: Chief Financial Officer

Facsimile:

  

Freescale Semiconductor, Inc.

7700 West Parmer Lane

Austin, Texas 78729

Attention: General Counsel

Facsimile:

     And     

Freescale Semiconductor, Inc.

1300 North Alma School Road

Chandler, Arizona 85224

Attention:

Facsimile:

 

(h) Nonwaiver. The Parties may waive a provision of this Agreement or Annex A
only by a writing signed by the Party intended to be bound by the waiver. A
Party is not prevented from enforcing any right, remedy or condition in the
Party’s favor because of any failure or delay in exercising any right or remedy
or in requiring satisfaction of any condition, except to the extent that the
Party specifically waives the same in writing. A written waiver given for one
matter or occasion is effective only in that instance and only for the purpose
stated. A waiver once given is not to be construed as a waiver for any other
matter or occasion. Any enumeration of a Party’s rights and remedies in this
Agreement is not intended to be exclusive, and a Party’s rights and remedies are
intended to be cumulative to the extent permitted by law and include any rights
and remedies authorized in law or in equity.

 

(i) Confidentiality. Subject to the terms of the Separation Agreement, each
Party shall cause each of its Affiliates and each of their officers, directors,
employees, agents, representatives, successors and assigns to hold all
information relating to the business of the other Party disclosed to it by
reason of this Agreement confidential and will not disclose any of such
information to any party unless legally compelled to disclose such information;
provided, however, that to the extent that either Party may become so legally
compelled such Party may only disclose such information if it shall first have
used reasonable efforts to, and, if practicable, shall have afforded the other
Party the opportunity to obtain, an appropriate protective order or

 

10



--------------------------------------------------------------------------------

other satisfactory assurance of confidential treatment for the information
required to be so disclosed.

 

(j) Governing Law. The internal laws of the State of Delaware (without reference
to its principles of conflicts of law) govern the construction, interpretation
and other matters arising out of or in connection with this Agreement, and each
of the annexes, schedules or exhibits hereto (whether arising in contract, tort,
equity or otherwise).

 

[This space intentionally left blank]

 

 

*  *  *  *  *

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties have caused this Agreement to be
executed by their duly authorized representatives as of the date and year first
set forth above.

 

 

MOTOROLA, INC.

By:  

 

/s/ David W. Devonshire

--------------------------------------------------------------------------------

Name:  

  David W. Devonshire

Title:  

  Executive Vice President and Chief Financial Officer      

 

 

FREESCALE SEMICONDUCTOR, INC.

By:  

 

/s/ Alan Campbell

--------------------------------------------------------------------------------

Name:  

  Alan Campbell

Title:  

  Senior Vice President and Chief Financial Officer      

 

12



--------------------------------------------------------------------------------

ANNEX A

 

 

 

 

 

 

 

 

 

 

13